Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                              April 7, 2020




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    STATE OF WASHINGTON,                                               No. 51979-8-II
                                                                      consolidated with
                                 Respondent,
                                                                       Nos. 51982-8-II
                                                                            51989-5-II
         v.

    ROSS ANTHONY BURKE,                                           PUBLISHED OPINION

                                 Appellant.



        MAXA, C.J. – Ross Burke, who now is over 30 years old, appeals three juvenile court orders

denying his petitions to restore his right to possess a firearm that he filed in separate juvenile court

cases. As a result of criminal adjudications in those juvenile court cases, the juvenile court had

prohibited Burke from possessing or owning a firearm. RCW 9.41.040(4)(b)1 provides that a

petition to restore the right to possess a firearm may be filed only at the “court of record” that

ordered the prohibition on possession of a firearm or at the superior court in the county in which

the petitioner resides. The juvenile court dismissed the petitions because they were filed under a

juvenile court cause number, ruling that a juvenile court is not a “court of record.”




1
 RCW 9.41.040 has been amended since the appellant submitted his petitions. Because those
amendments do not materially affect the statutory language relied on by this court, we cite to the
current version of the statute.
No. 51979-8-II / 51982-8-II / 51989-5-II


          We hold that (1) a juvenile court, as a division of the superior court, is a “court of record”

under RCW 9.41.040(4)(b); (2) RCW 9.41.040(4)(b) authorized Burke to file his petitions under

the juvenile court cause numbers even though he no longer was a juvenile; and (3) the superior

court had jurisdiction to restore Burke’s right to possess a firearm. Accordingly, we reverse the

juvenile court’s orders denying Burke’s petitions to restore his right to possess a firearm and

remand for the superior court to enter the restoration orders in all three cases.2

                                                 FACTS

          At the age of 17, Burke pleaded guilty in 2004 to a Class C felony in Clark County

juvenile court. The juvenile court’s order of disposition prohibited Burke from owning,

possessing, or controlling a firearm. Burke had two other juvenile adjudications in 2001 and in

2002 that contained the same prohibitions.

          In 2018, Burke filed a petition to have his right to possess a firearm restored. He filed the

petition under the same juvenile court cause number as his original 2004 adjudication. The State

acknowledged that Burke had satisfied the statutory requirements for restoration of his right to

possess a firearm. However, the State argued that the juvenile court lacked authority to restore

Burke’s right to possess a firearm because the juvenile court was not a “court of record.” The

juvenile court ruled that a juvenile court was not a “court of record” within the meaning of RCW

9.41.040(4)(b). Therefore, the court denied Burke’s petition.

          Burke filed similar petitions in his other two juvenile cases, under the same juvenile court

cause numbers as his original adjudications. The juvenile court in those cases also ruled that a

juvenile court was not a “court of record” and denied Burke’s petitions.

          Burke appeals the three orders denying his petitions.



2
    The parties have agreed that Burke is eligible for firearm restoration.


                                                    2
No. 51979-8-II / 51982-8-II / 51989-5-II


                                            ANALYSIS

A.     STANDARD OF REVIEW

       This case involves questions of statutory interpretation, which we review de novo. State

v. Evans, 177 Wash. 2d 186, 191, 298 P.3d 724 (2013). When engaging in statutory interpretation,

our objective is to determine the legislature’s intent by looking to the statute’s plain language,

the text of the provision, the context of the statute, related provisions, and the statutory scheme

as a whole. State v. Larson, 184 Wash. 2d 843, 848, 365 P.3d 740 (2015). We attempt to

harmonize statutory provisions whenever possible. State v. Peterson, 174 Wash. App. 828, 856,

301 P.3d 1060 (2013). If a statute is unambiguous, we apply the statute’s plain meaning as an

expression of legislative intent. Larson, 184 Wash. 2d at 848.

B.     JUVENILE COURT IS A COURT OF RECORD

       Burke argues that the juvenile court had the authority to consider his petitions to restore

his right to possess a firearm because it is a “court of record” as required by RCW

9.41.040(4)(b). The State conceded this point at oral argument. We agree.

       1.    Legal Background

       Under RCW 9.41.040(2)(a)(i), a person cannot legally own, possess, or control any

firearm if the person has been convicted of any felony. RCW 9.41.047(1)(a)3 provides that at the

time a person is convicted of an offense making the person ineligible to possess a firearm, the

court shall notify the person that he or she “may not possess a firearm unless his or her right to

do so is restored by a court of record.”




3
 RCW 9.41.047 has been amended since the appellant submitted his petitions. Because those
amendments do not materially affect the statutory language relied on by this court, we cite to the
current version of the statute.


                                                  3
No. 51979-8-II / 51982-8-II / 51989-5-II


       RCW 9.41.040(4)(a) states that a person who has been prohibited from possessing a

firearm may, subject to certain statutory requirements, petition a “court of record” to have his or

her right to possess a firearm restored. If the petitioner has met the statutory requirements, the

court performs a ministerial function to restore the petitioner’s rights. State v. Swanson, 116 Wn.

App. 67, 78, 65 P.3d 343 (2003). The parties agree that Burke has met the statutory

requirements.

       RCW 9.41.040(4)(b) states that a person may file a petition to have his or her right to

possess a firearm restored only at:

       (i) The court of record that ordered the petitioner’s prohibition on possession of a
       firearm; or

       (ii) The superior court in the county in which the petitioner resides.

(Emphasis added.) At issue here is whether a juvenile court is a “court of record.”

       2.    Juvenile Court Status

       Article IV, section 11 of the Washington Constitution states that “[t]he supreme court and

the superior courts shall be courts of record, and the legislature shall have power to provide that

any of the courts of this state, excepting justices of the peace, shall be courts of record.” The

legislature has specified that courts of record include the Supreme Court, RCW 2.04.020, the

Court of Appeals, RCW 2.06.010, and the superior courts, RCW 2.08.030.

       Chapter 13.04 RCW establishes juvenile courts. Juvenile courts have exclusive original

jurisdiction over various matters involving juveniles, including matters relating to certain

offenses committed by juveniles. RCW 13.04.030(1)(e).4




4
 RCW 13.04.030 has been amended since the appellant submitted his petitions. Because those
amendments do not materially affect the statutory language relied on by this court, we cite to the
current version of the statute.


                                                  4
No. 51979-8-II / 51982-8-II / 51989-5-II


       But the juvenile court is not an independent court. RCW 13.04.021(1) expressly states

that the juvenile court “shall be a division of the superior court.” The legislature “can

promulgate laws that govern procedures as to which ‘sessions’ of the superior court will hear

certain types of cases.” State v. Posey, 174 Wash. 2d 131, 136, 272 P.3d 840 (2012). The juvenile

court is merely the superior court sitting in juvenile court session. Id. at 141.

       The Supreme Court repeatedly has confirmed that the juvenile court and the superior

court are not separate courts. See State v. Maynard, 183 Wash. 2d 253, 263, 351 P.3d 159 (2015)

(“[J]uvenile courts and superior courts are not separate and distinct; juvenile courts exist as a

division of the superior court.”); Posey, 174 Wash. 2d at 141 (“Juvenile courts are not separate and

distinct from superior courts.”); State v. Werner, 129 Wash. 2d 485, 492, 918 P.2d 916 (1996)

(“The juvenile court is only a division of the superior court, not a separate constitutional court.”).

The legislature “simply authorized the characterization of the superior court, or a ‘session’

thereof, as a ‘juvenile court’ ” when processing certain cases. Dillenburg v. Maxwell, 70 Wash. 2d
331, 352, 422 P.2d 783 (1967).

       Because the superior court is a court of record and the juvenile court is a division of the

superior court, the juvenile court necessarily must also be a court of record. Any other holding

would treat the superior court and the juvenile court as separate, independent courts rather than

part of the same court. Accordingly, we hold that the juvenile court is a court of record and that

the juvenile court had authority under RCW 9.41.040(4)(b)(i) to consider Burke’s petitions to

restore his right to possess a firearm.

C.     FILING PETITIONS IN JUVENILE COURT

       Burke argues that RCW 9.41.040(4)(b)(i) authorized him to file his petitions to restore

his right to possess a firearm under the same juvenile court cause numbers as his original




                                                  5
No. 51979-8-II / 51982-8-II / 51989-5-II


adjudications even though he no longer was a juvenile. The State conceded this point at oral

argument. We agree.

          RCW 9.41.040(4)(b)(i) states that a petition to restore firearm rights can be filed in the

court of record that removed those rights. Here, the juvenile court prohibited Burke from

possessing a firearm. As discussed above, the juvenile court is a court of record. Therefore, the

plain language of RCW 9.41.040(4)(b)(i) authorized Burke to file his petitions in the same

juvenile court as his adjudications. And nothing in RCW 9.41.040(4)(b)(i) suggests that the

petitioner must be a juvenile in order to file the petition in juvenile court.

          Accordingly, we conclude that Burke could properly file his petitions under his juvenile

court cause numbers.

D.        JURISDICTION TO ADDRESS PETITIONS

          Burke argues that the juvenile court had jurisdiction to restore his right to possess a

firearm under RCW 9.41.040(4)(b)(i) even though he was not a juvenile when he filed his

petitions.5 We hold that regardless of the limits of the juvenile court’s statutory jurisdiction, the

superior court had jurisdiction to consider the petitions and to grant Burke’s petitions based on

the general constitutional jurisdiction of superior courts.

          1.   Legal Background

          Subject matter jurisdiction refers to a court’s authority to consider a type of controversy.

State v. Peltier, 181 Wash. 2d 290, 296, 332 P.3d 457 (2014). Article IV, section 6 of the

Washington Constitution grants superior courts original jurisdiction in all criminal felony cases

and “in all cases and of all proceedings in which jurisdiction shall not have been by law vested




5
    The parties agree that a juvenile court’s jurisdiction is statutory, not constitutional.


                                                     6
No. 51979-8-II / 51982-8-II / 51989-5-II


exclusively in some other court.” Whether a court has subject matter jurisdiction is a question of

law that we review de novo. Peltier, 181 Wash. 2d at 294.

          RCW 13.04.030 establishes that the juvenile court has “exclusive original jurisdiction”

over proceedings “[r]elating to juveniles alleged or found to have committed” certain offenses.

RCW 13.04.030(1)(e). The relevant statute defines “juvenile” to mean any individual under age

18. RCW 13.40.020(15).6

          Once the juvenile court obtains statutory jurisdiction over a juvenile, that jurisdiction

terminates when the defendant becomes 18 unless the court lawfully extends its jurisdiction

before losing jurisdiction. State v. Dion, 160 Wash. 2d 605, 609, 159 P.3d 404 (2007). “Even if a

juvenile cause were pending and not yet heard on the merits prior to the juvenile’s 18th birthday,

the juvenile court loses jurisdiction.” State v. Bushnell, 38 Wash. App. 809, 811, 690 P.2d 601

(1984).

          However, once the juvenile court’s exclusive statutory jurisdiction over a juvenile

offender ends, the superior court continues to have jurisdiction over that offender. Posey, 174
Wash. 2d at 140-41. By creating a juvenile court, “the legislature did not deprive the superior

courts of their original jurisdiction over crimes committed by juveniles.” Id. at 140. “[E]ven if

charges are filed and a plea is entered in juvenile court, the general jurisdiction of the superior

court automatically takes over when the offender turns 18,” absent an extension. State v.

Golden, 112 Wash. App. 68, 74-75, 47 P.3d 587 (2002).




6
 RCW 13.40.020 has been amended since the appellant submitted his petitions. Because those
amendments do not materially affect the statutory language relied on by this court, we cite to the
current version of the statute.


                                                    7
No. 51979-8-II / 51982-8-II / 51989-5-II


         2.   Analysis

         Here, Burke was 32 years old when he filed his petitions to restore his right to possess a

firearm in the juvenile court. The juvenile court’s statutory jurisdiction ended when Burke

became 18 years old. Dion, 160 Wash. 2d at 609. But after that point, there is no question that

constitutional jurisdiction over Burke’s cases remained with the superior court. Posey, 174
Wash. 2d at 141-42.

         Burke’s restoration petitions were considered by judges of the superior court.7 Superior

courts have broad constitutional jurisdiction over matters like petitions to restore the right to

possess a firearm. Therefore, we conclude that the superior court had jurisdiction to consider

Burke’s petitions to restore his firearm rights and the superior court judges had authority to grant

those petitions.

                                          CONCLUSION

         We reverse the juvenile court’s orders three orders denying Burke’s petitions to restore

his right to possess a firearm and remand for the superior court to enter the restoration orders.



                                                      MAXA, C.J.

    We concur:



    MELNICK, J.




    SUTTON, J.


7
 Because superior court judges considered Burke’s petitions, we need not address whether
commissioners appointed pursuant to chapter 2.24 RCW would have the authority to grant
Burke’s petitions.


                                                  8